Title: To Thomas Jefferson from Beverley Winslow, 23 March 1781
From: Winslow, Beverley
To: Jefferson, Thomas



Sir
Spotsylvania 23d. Mar. 1781

Agreeable to yours of the 12th. instant, have Order’d 120 effective Men properly Officer’d, imediately to repair to Williamsburg. They marched the 21st., except a few whose situation (from so short notice) prevented them a few days. I expect those will join by the time the Detachment arrives at Williamsburg. If not, proper Notice will be taken of the Delinquents.
The present call for so large a proportion of the Militia from this County, I think, renders the Draught (for Continental Service) impracticable. Therefore have suspended the prosecution thereof ’till further Orders. In consequence of the said Draught being suspended I have received, and delivered, to the proper Officer, sundry recruits, recruited by this Militia to serve during the War, and shall continue to receive and deliver all such unless otherwise directed.
As the Clothing to be furnish’d by this County are now ready (and I suppose much wanted) shou’d be glad to be inform’d to whom I shall deliver them. I am very sorry that the late Behaviour of Lieut. Nicholas Lewis, of our Militia, makes it necessary that a Court shou’d be held to inquire into his Conduct. You will therefore please to order a Court for that purpose, and if, with propriety, it may be done, shou’d be glad general Orders may be given, for Tryals in Similar Cases as I am inform’d the Conduct of some others will shortly be brought in question. I am with great respect your Excellencys most Obedt. and very huml. Servt.,

Beverley Winslow

